Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Election
Applicant's election with traverse of Group I, claims 1-15 in the reply filed on April 27, 2021 is acknowledged.  The traversal is on the ground(s) that the two groups of claims are not independent, and/or even if they were, a search of all claims would not impose a serious burden on the Office.  This is not found persuasive because i) the two groups of claims are clearly independent, i.e. one could practice the method of non-elected Group II without practicing the elected method, and the two methods involve completely different process steps achieving completely different results, and ii) with respect to burden, a search for the non-elected method would involve search strategies and areas (in USPC and/or CPC) nor germane to a search for the elected method.
The requirement is still deemed proper and is therefore made FINAL.  Claims 16-20 are withdrawn from consideration as directed to a non-elected invention.

				Objection
Claims 4 and 9 are objected to because in line 2 of each of these claims, “nitrate” is listed twice.  Appropriate correction is required.



Rejections – 35 U.S.C.103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hoag et al. (US 2010/0200501).
Example 7 of Hoag discloses producing silver nanoparticles by mixing aqueous solutions of a coffee extract and silver nitrate.  Hoag does not specify use of a “seed husk extract” as required by the instant claims, and does not specify a husk of the specific coffee species as recited in instant claim 2.  However,
a) Hoag para. [0008] indicates that the coffee extract employed in the prior art may include “coffee bean chaff from roasting”, which is identical to a coffee seed husk.  Therefore to modify the specific method detailed in Hoag example 7 by using a “seed husk extract” as the coffee component would have been considered an obvious modification of that method.
b) Hoag Table 4 lists several common brand names of coffee used in the prior art process.  It is noted that the two coffee species recited in claim 2 encompass the vast majority of the commercial coffee production in the world.  It therefore is far more likely than not that the Hoag process employed a species as presently claimed. 
Thus, the disclosure of Hoag et al. is held to create a prima facie case of obviousness of a method as presently claimed.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over the Dhand et al. Materials Science and Engineering C article (reference AW on the IDS filed September 5, 2019).
The “Experimental” section of the Dhand article discloses mixing aqueous solutions of an extract of seeds of C. Arabica and silver nitrate to form silver nanoparticles.  Dhand does not specifically recite seed “husk” extract as required by the instant claims.  However, the prior art process employs dried roasted coffee seed; see Dhand section 2.1.  Such a material would likely include at least some seed husks.  Therefore, the disclosure of the Dhand et al. article is held to create a prima facie case of obviousness of a method as presently claimed.

Claims 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hoag et al. or the Dhand et al. article, either of which in view of the Sakai et al. Journal of the American Chemical Society article.
Hoag and the Dhand article suggest making noble metal nanoparticles by a method in accord with lines 3-4 of instant claim 5, as discussed in items 5 and 6 supra.  Such methods employ silver nitrate as in instant claim 7-10 and a coffee species as recited in instant claim 15, as detailed in the rejections over those references set forth above.
Neither Hoag nor Dhand disclose mixing a transition metal oxide precursor with the nanoparticles as required by the instant claims.  Sakai indicates it was known in the art, at the time of filing of the present invention, to obtain titanium oxide coated silver nanoparticles (i.e. a “noble metal/transition metal nanocomposite” as claimed) by mixing a silver nanoparticle suspension with a titania precursor such as titanium tetraisopropoxide; see the 3rd and 4th paragraphs on page 2944 of the Sakai article.  Such a method is in accord with instant claims 11-13.  With regard to claim 14, the silver particles in Sakai were produced using silver nitrate as a silver precursor.
3 and a density of TiO2 of 4.23 g/cm3, the weight percent of silver in that material would vary from about 8.7% (with a 10 nm thick shell) to 33.7% (with a 5 nm thick shell), values completely within the range of the instant claim.
Sakai indicates advantages of the composite nanoparticles disclosed therein such as their photochromic and photocatalytic properties (see the second paragraph of Sakai).  Therefore, one of skill in the art, having produced silver nanoparticles by a method as disclosed by Hoag et al. or the Dhand et al. article, would have been motivated to form a nanocomposite of those particles coated with titanium oxide via a method as disclosed by the Sakai et al. article, in order to obtain those advantages.

The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.




							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	June 7, 2021